Exhibit 10.17
 
FIFTH AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
THIS FIFTH AMENDMENT TO SECURITIES PURCHASE AGREEMENT is made on October 13,
2010 (this “Agreement”), by and between Bison Capital Equity Partners II-A,
L.P., a Delaware limited partnership, and Bison Capital Equity Partners II-B,
L.P., a Delaware limited partnership (collectively, “Purchaser”), on the one
hand, and The Center for Wound Healing, Inc., a Nevada corporation (the
“Company”), on the other hand.  Any capitalized term used but not otherwise
defined herein shall have the same meaning as set forth in the Securities
Purchase Agreement dated as of March 31, 2008 by and between Purchaser and the
Company, as amended by the First Amendment to Securities Purchase Agreement
dated as of April 16, 2009, the Second Amendment to Securities Purchase
Agreement dated February 12, 2010, the Third Amendment to Securities Purchase
Agreement dated May 24, 2010 and the Fourth Amendment to Securities Purchase
Agreement dated September 17, 2010 (as otherwise amended, the “Securities
Purchase Agreement”).
 
WHEREAS, the Company has requested certain covenant adjustments from Purchaser;
and
 
WHEREAS, the parties desire to waive and amend certain provisions of the
Securities Purchase Agreement subject to the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           The definition of “Consolidated Adjusted EBITDA” set forth in
Section 1.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:


The definition of “Consolidated Adjusted EBITDA” set forth in Section 1.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:


“Consolidated Adjusted EBITDA" shall mean, with respect to the Company and its
Subsidiaries during a specified period of time, the sum of the following, each
calculated for such period:
 
(a) Consolidated Net Income before taxes for such period (excluding (i) pre-tax
gains on the sale of assets, (ii) other pre-tax extraordinary or non-recurring
gains and (iii) any non-cash adjustments resulting from the existence of any
embedded derivatives contained in the Warrant Agreement or arising from the
issuance of Warrant Securities as may be required by FASB Statement No. 133 or
EITF Issue No. 00-19);

 
-1-

--------------------------------------------------------------------------------

 
 
plus
 
(b) the sum of the following without duplication and to the extent reflected as
a charge in the statement of such net income for such period:  (i) interest
expense, (ii) depreciation, (iii) amortization, (iv) any non-cash stock
compensation expense, (v) any non-cash expense resulting from the issuance of
the Warrant and the Note, (vi) solely for purposes of measuring the Consolidated
Adjusted EBITDA for any quarter in fiscal year 2008,  up to $1,000,000 in the
aggregate of non-recurring expenses that are identified in amounts of the end of
each quarter of fiscal year 2008 when publicly filed that are reasonably
approved (as non-recurring expenses) by Purchaser and that were included in the
calculation of Consolidated Net Income during such quarter, and (v) each of the
following amounts (without duplication) (collectively, the “Addbacks”),
provided, that each Addback shall only be taken into account in the calculation
of Consolidated Adjusted EBITDA (1) for purposes of determining compliance with
Section 9.18(a) and (2) for the month in which the expense related to such
Addback (as described below) was recognized:
 
(A) up to $358,859 related to expense recognized in the quarter ended June 30,
2009 to write off receivables from revenue recognized prior to December 31, 2008
and due from St. John’s and St. Mary’s hospitals;
 
(B) up to $900,000 related to expense recognized in the quarter ended June 30,
2009 to write off receivables from revenue recognized prior to December 31, 2008
and due from parties other than St. John’s and St. Mary’s hospitals;
 
(C) up to $133,445 related to expense recognized in the quarter ended September
30, 2009 associated with the Toomey litigation;
 
(D) up to $8,865 related to expense recognized in the quarter ended September
30, 2009 and $40,368 in the quarter ended December 31, 2009 associated with Med
Air legal expenses;
 
(E) up to $118,747 related to expense recognized in the quarter ended December
31, 2009 associated with the Morris and Boyer settlement;
 
(F) up to $155,872 related to expense recognized in the quarter ended December
31, 2009 associated with the Company’s financial statement restatement;
 
(G) up to $41,369 related to expense recognized in the quarter ended December
31, 2009 associated with the Company’s tax disclosure footnote restatement and
correction;
 
(H) up to $45,612 related to expense recognized in the quarter ended December
31, 2009 associated with capital raising activities;
 
(I) $500,000 in the quarter ended March 31, 2010;
 
 
-2-

--------------------------------------------------------------------------------

 
 
(J) $1,800,000 related to expense recognized in the quarter ended March 31, 2010
to write off receivables from revenue recognized prior to July 1, 2009;
 
(K) $88,000 related to expense recognized in the quarter ended March 31, 2010 to
write off receivables from revenue recognized within the fiscal year ended June
30, 2010 prior to the quarter ended March 31, 2010; and
 
(L) $63,000 related to expense recognized in the quarter ended June 30, 2010 to
write off receivables from revenue recognized within the fiscal year ended June
30, 2010 prior to the quarter ended December 31, 2009.
 
minus
 
(c) each of the following:
 
(i) interest income calculated in determining net income for such period;
 
(ii) for the quarter ended December 31, 2009, the amount of the Addback
described in clause (b)(v)(K) immediately above;
 
(iii) for the quarter ended September 30, 2009 the amount of the Addback
described in clause (b)(v)(L) immediately above;
 
provided, that (A) the Consolidated Adjusted EBITDA of any Person or business
disposed of for consideration by any Credit Party during such period shall be
excluded for such period (the consummation of such disposition and the repayment
of any Indebtedness in connection therewith shall be assumed to have occurred on
the first day of such period); (B) Consolidated Adjusted EBITDA shall not
include any income of a Person that is not consolidated with the Company or that
cannot be distributed to the Company due to any Contractual Obligation or
Requirement of Law; and (C) all amounts included in or excluded from this
definition shall be calculated in accordance with GAAP.”
 
2.           Section 10.1(v) of the Securities Purchase Agreement is hereby
amended to change the reference of “March 31, 2011” in clause (a) of such
Section 10.1(v) to “July 1, 2011”.
 
3.           Each of the Company, its subsidiaries, affiliates, officers,
directors and representatives (together, the “Releasing Parties”) fully releases
and discharges forever Purchaser and its current and former agents, employees,
officers, directors, owners, partners, shareholders, trustees, representatives,
attorneys, subsidiaries, divisions, related corporations, assigns, successors,
and affiliated organizations (hereafter referred to collectively as the
“Released Parties”), and each and all of them, from any and all liabilities,
claims, causes of action, charges, complaints, obligations, costs, losses,
damages, injuries, attorneys’ fees, and other legal responsibilities, of any
form whatsoever, whether known or unknown, unforeseen, unanticipated,
unsuspected or latent, which the Releasing Parties have incurred or expect to
incur, or now own or hold, or have at any time heretofore owned or held, or may
at any time own, hold, or claim to hold by reason of any matter or thing arising
from any cause whatsoever prior to the date of this Agreement.  This Agreement
does not purport to release claims that cannot be released as a matter of law.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Each Releasing Party acknowledges and intends that the Released Parties are
being released from unknown and unforeseen claims to the fullest extent
permitted by law and each Releasing Party waives any defenses based
thereon.  Each Releasing Party expressly waives and relinquishes all rights and
benefits that the Releasing Party may have under any statute or other applicable
law comparable to Section 1542 of the California Civil Code, which Section 1542
is intended to protect against an inadvertent release of unknown or unsuspected
claims, and reads as follows:


“Section 1542. [General Release; extent.] A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”
 
Each Releasing Party, being aware of said Section 1542, hereby expressly waives
any rights the Releasing Party may have under any statutes, other applicable law
or common law principles of similar effect, with respect to the claims purported
to be released hereby.
 
Each Releasing Party covenants and agrees never to commence, prosecute or assist
in any way, or cause, permit or advise to be commenced or prosecuted, any
action, proceeding, or discovery against any Released Party based on any
released claim.
 
Each Releasing Party agrees to indemnify and hold Purchaser and the other
persons and entities released by this Agreement harmless from and against any
and all claims arising from or in connection with any action or proceeding
brought by it or for its benefit or on its initiative contrary to the provisions
of this Agreement.  This Agreement shall be deemed breached and a cause of
action shall accrue immediately upon the commencement of any action or
proceeding contrary to this Agreement, and in any such action or proceeding this
Agreement may be pleaded as a defense by any person or entity released by this
Agreement, or may be asserted by way of cross-complaint, counterclaim or
cross-claim in any such action or proceeding.
 
4.           In partial consideration of Purchaser’s agreement to enter into
this Agreement, the Company shall, within 3 business days of demand therefor,
reimburse Purchaser for all attorneys’ fees and expenses actually incurred by or
on behalf of Purchaser pursuant to, in respect of or otherwise in connection
with this Agreement or the Existing Default.  The payment of all such amounts
shall be made by wire transfer of immediately available funds to an account
designated by Purchaser.
 
5.           This Agreement amends the Securities Purchase Agreement and all
references to the Securities Purchase Agreement shall be deemed to incorporate
this Agreement.  All other terms and conditions of the Transaction Documents
shall remain in full force and effect and shall not be affected by this
Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6.           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original as against any party whose signature
appears hereon, and all of which shall together constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.
 
7.           Sections 14.5, 14.6, 14.7 and 14.8 of the Securities Purchase
Agreement are hereby incorporated by reference and made a part of this Agreement
mutatis mutandis, except that the references therein to “this Agreement” shall
include this Agreement.
 
[Signature Page Follows]

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly signed as of the date first above written.
 

 
BISON CAPITAL EQUITY PARTNERS
II-A, L.P.
     
By: BISON CAPITAL PARTNERS II,
LLC, its general partner
     
By:
/s/ Peter S. Macdonald
 
Name: 
Peter S. Macdonald
 
Title:
Managing Member
       
BISON CAPITAL EQUITY PARTNERS
II-B, L.P.
     
By: BISON CAPITAL PARTNERS II,
LLC, its general partner
     
By:
/s/ Peter S. Macdonald
 
Name:
Peter S. Macdonald
 
Title:
Managing Member
       
THE CENTER FOR WOUND HEALING,
INC.
       
By:
/s/ Andrew G. Barnett
 
Name:
Andrew G. Barnett
 
Title:
Chief Executive Officer



Signature Page of Fifth Amendment

 
 

--------------------------------------------------------------------------------

 